DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, 14, 17, 18, and 22 of U.S. Patent No. 9,853,379. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons (references refer to the line of the claim as it appears in the Patent Publication):
Claim 1 of the present invention claims a cartridge having a front end and a rear end configured to connect to a game apparatus by inserting the cartridge, the front end first, into a cartridge insertion slot of the game apparatus (claim 1, lines 1-4), a direction in which the cartridge is inserted into or removed from the cartridge insertion slot is a first direction (claim 1, lines 10-12), the cartridge comprising: a terminal placement region that includes a first region and a second region and that includes a plurality of terminals configured to electrically connect to terminals of the game apparatus in the cartridge insertion slot (claim 1, lines 5-9), wherein the second region and the first region are adjacent to each other in the first direction (claim 1, lines 13-15), the first region is closer in the terminal placement region to the front end of the cartridge than the second region is (claim 1, lines 16-18), the plurality of terminals include at least a strobe terminal and a clock terminal (claim 1, lines 19-21), the clock terminal is in the first region (claim 1, lines 23-24) and, the strobe terminal is in the second region (claim 1, lines 25-26).
Claim 2 of the present invention claims the cartridge of claim 1, wherein the strobe terminal and the clock terminal are sequentially arranged in the first direction (claim 1, lines 30-31), wherein the plurality of terminals further comprise at least a first data input/output terminal and a second data input/output terminal (claim 1, lines 19-20), and wherein a direction perpendicular to the first direction is a second direction (claim 1, lines 12-13).
Claim 3 of the present invention claims the cartridge of claim 2, wherein one of the plurality of terminals includes the first data input/output terminal, the first data input/output terminal being located in the first region (claim 1, lines 19-20 and 23-24).
Claim 4 of the present invention claims the cartridge of claim 2, wherein one of the plurality of terminals includes the second data input/output terminal, the second data input/output terminal being located in the second region (claim 1, lines 19-20 and 25-26).
Claim 5 of the present invention claims the cartridge of claim 2, wherein the plurality of terminals includes the second data input/output terminal and the first data input/output terminal being sequentially arranged in the first direction (claim 1, lines 32-34).
Claim 6 of the present invention claims the cartridge of claim 2, further comprising a plurality of long terminals each located within a first portion in the first region and a second portion in the second region (claim 1, lines 27-29), wherein one of the plurality of long terminals is adjacent to the second data input/output terminal and the first data input/output terminal on at least one side of the one of the long terminals in the second direction (claim 1, lines 37-40).
Claims 7-8 of the present invention are the same as claims 2-3, respectively, of ‘379.
Claim 9 of the present invention claims the cartridge of claim 2, further comprising a plurality of long terminals each located within a first portion in the first region and a second portion in the second region (claim 1, lines 27-29).
Claim 10 of the present invention claims the cartridge of claim 9, wherein one of the plurality of long terminals is adjacent to the strobe terminal and the clock terminal on at least one side of the one of the long terminals in the second direction (claim 1, lines 37-40).
Claim 11 of the present invention claims the cartridge of claim 10, wherein the long terminal adjacent to the strobe terminal and the clock terminal is a ground-and-detection terminal (claim 18).

Claim 12 of the present invention claims the cartridge of claim 9, wherein the plurality of long terminals includes a power supply terminal and a ground terminal (claim 1, lines 35-36).
Claim 13 of the present invention is that same as claim 4.
Claim 14 of the present invention is the same as claim 8.
Claim 15 of the present invention is the same as claim 10. 
Claim 16 of the present invention is the same as claim 14.
Claim 17 of the present invention is the same as claim 17.
Claim 18 of the present invention is the same as claim 22.
Claim 19 of the present invention claims in a cartridge for use with a game apparatus cartridge insertion slot providing first and second electrical terminals therein, the cartridge having a cartridge front end and a cartridge rear end and configured to be insertable front end first into the game apparatus cartridge insertion slot (claim 1, lines 1-4), a direction in which the cartridge is inserted into the game apparatus cartridge insertion slot being an insertion direction (claim 1, lines 10-12), the cartridge comprising: a first terminal placement region (claim 1, line 5), and a second terminal placement region (claim 1, line 6), the first terminal placement region and the second terminal placement region being adjacent to each other in the insertion direction (claim 1, lines13-15), the first terminal placement region being closer than the second terminal placement region to the cartridge front end (claim 1, lines 16-18), the first terminal placement region comprising a clock terminal configured to connect with the first electrical terminal (claim 1, lines 23-24) and, the second terminal placement region comprising a strobe terminal configured to connect with the second electrical terminal (claim 1, lines 25-26).
Claim 19 of the present invention differs from the claim/s of ‘379 in a few key aspects. 
First, claim 1 of ‘379 fails to explicitly claim that the game apparatus cartridge insertion slot provides “first and second electrical terminals therein”. However, the Examiner asserts that first and second terminals would inherently be present in a cartridge insertion slot that is configured to accept a cartridge containing a plurality of terminals. 
Second, claim 1 of ‘379 fails to explicitly claim that “a direction in which the cartridge is inserted into the game apparatus cartridge insertion slot being an insertion direction”. However, claim 1 of ‘379 claims “a direction in which the cartridge is inserted into or removed from the cartridge insertion slot is a first direction”, the Examiner sees these to be equivalent. As such, all instances of “insertion direction” in claim 19 of the present invention are seen to be equivalent to “first direction” as claimed in claim 1 of ‘379.
Third, claim 1 of ‘379 fails to explicitly claim that the clock terminal is “configured to connect with the first electrical terminal”. However, the Examiner asserts that the mere presence of a clock terminal on the cartridge indicates its ability, or configuration, to “connect with the first electrical terminal”.
Lastly, claim 1 of ‘379 fails to explicitly claim that the strobe terminal is “configured to connect with the second electrical terminal”. However, the Examiner asserts that the mere presence of a strobe terminal on the cartridge indicates its ability, or configuration, to “connect with the second electrical terminal”.
Claim 20 of the present invention claims in a game cartridge having a cartridge insertion end configured to be insertable in an insertion direction into a game cartridge insertion slot (claim 1, lines 1-4) providing first and second electrical terminals therein, structure comprising: a first terminal placement region (claim 1, line 5), and a second terminal placement region (claim 1, line 6) disposed adjacent to the first terminal placement region in the insertion direction (claim 1, lines 13-15), the first terminal placement region being closer than the second terminal placement region to the cartridge insertion end (claim 1, lines 16-18) and comprising a clock terminal configured and positioned to electrically conduct clock signals (claim 1, lines 23-24), the second terminal placement region comprising a strobe terminal configured and positioned to electrically conduct strobe signals (claim 1, lines 25-26).
Claim 20 of the present invention differs from the claim/s of ‘379 in a few key aspects. 
First, claim 1 of ‘379 fails to explicitly claim that the cartridge has “a cartridge insertion end configured to be insertable in an insertion direction into a game cartridge insertion slot”. However, claim 1 of ‘379 claims a cartridge having “a front end”, “inserting the cartridge, front end first, into a cartridge insertion slot”, and “a direction in which the cartridge is inserted into or removed from the cartridge insertion slot is a first direction”. The Examiner sees all instances of an “insertion end” to be equivalent to a “front end” and an “insertion direction” to be equivalent to a “first direction”, as claimed in claim 1 of ‘379.
Second, claim 1 of ‘379 fails to explicitly claim that the cartridge insertion slot provides “first and second electrical terminals therein”. However, the Examiner asserts that first and second terminals would inherently be present in a cartridge insertion slot that is configured to accept a cartridge containing a plurality of terminals. 
Third, claim 1 of ‘379 fails to explicitly claim that the clock terminal is “configured and positioned to electrically conduct clock signals”. However, the Examiner asserts that the mere presence of a clock terminal on the cartridge indicates its ability, and position, to “conduct clock signals”.
Fourth, claim 1 of ‘379 fails to explicitly claim that the strobe terminal is “configured and positioned to electrically conduct strobe signals”. However, the Examiner asserts that the mere presence of a strobe terminal on the cartridge indicates its ability, and position, to “conduct strobe signals”.
Lastly, claim 1 of ‘379 fails to explicitly claim that [the clock and strobe terminals] “simultaneously electrically connect with the first and second electrical terminals, respectively, upon insertion of the game cartridge into the game cartridge insertion slot.” However, ‘379 does claim that “the plurality of terminals [are] configured to electrically connect to terminals of the game apparatus in the cartridge insertion slot (see lines 6-9)” and that “the plurality of terminals include… a strobe terminal, a clock terminal… (lines 19-21)”. 
Claim 21 of the present invention claims in the cartridge of claim 19, wherein the strobe terminal and the clock terminal are sequentially arranged in the insertion direction (claim 1, lines 25-26).
Claim 22 of the present invention claims in the game cartridge of claim 20, wherein the first and second terminal placement regions are configured so that the clock and strobe terminals are sequentially arranged in the insertion direction (claim 1, lines 30-31) and simultaneously electrically connect with the first and second electrical terminals, respectively, upon insertion of the game cartridge into the game cartridge insertion slot (claim 1, lines 6-9).
Claim 23 is not statutorily claimed in the Patent. However, claim 23 is obvious over claim 1 of the Patent for the following reasons. Claim 1 of the patent claims “the plurality of terminals include at least a first data input/output terminal, a second data input/output terminal, a strobe terminal, a clock terminal, a power supply terminal, and a ground terminal…” in lines 19-22. The Examiner asserts that a cartridge having signal terminals (e.g. data input/output) would inherently also have a power supply terminal so as to be able to provide power to the signal terminals. Thus “the power supply terminal is a power supply terminal for a memory control section or a power supply terminal for data input and output”, as claimed in claim 23 of the present invention would be an inherent property of the invention of claim 1 of the Patent.

Response to Arguments
Applicant's arguments filed 8/24/2020 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833